Citation Nr: 0608904	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  95-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a leg disability.

3.  Entitlement to service connection for residuals of oral 
surgery.

4.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder, substance-
related disorders, post-traumatic stress disorder (PTSD), and 
paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1987. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO).  

Procedural history

In a June 1992 rating decision, service connection was denied 
for a fracture of the veteran's lower jaw.  The veteran filed 
a timely notice of disagreement (NOD).   
In March 1993 the RO issued a statement of the case (SOC).  
The veteran perfected an appeal by filing a timely VA Form 9 
(substantive appeal) in April 1993.  In his substantive 
appeal, the veteran stated: "At no time did I have a 
fractured jaw."  Rather, the veteran indicated that he 
sought service connection for residuals of  purportedly 
improperly performed dental surgery in service.  

In an unappealed April 1994 rating decision, service 
connection was denied for hemorrhoids.

In a December 1998 rating decision, the RO denied the 
reopening of the claim of service connection for hemorrhoids 
and denied service connection for leg problems and a 
psychiatric disorder.  [Although the RO had previously denied 
a claim of service connection for PTSD in an unappealed 
January 1995 rating decision, the RO reviewed the claim of 
service connection for PTSD on a de novo basis in the 
December 1998 rating decision as part and parcel of the claim 
of service connection for a psychiatric disorder.]  

In November 2000, the Board remanded the issues listed on the 
title page to RO for further development.  In particular, the 
claim regarding hemorrhoids, a leg disability and a 
psychiatric disorder were remanded so that a SOC could be 
issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  In February 
2004, the RO issued a supplemental statement of the case 
(SSOC) as to those three issues.  In June 2004, the veteran's 
representative filed a statement which the RO apparently 
accepted as a timely filed substantive appeal (on the basis 
that the veteran was not informed of the need to file timely 
substantive appeal).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hemorrhoids in an April 1994 rating 
decision.

2.  The evidence submitted since April 1994 is not material 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of service 
connection for hemorrhoids.

3.  Competent medical evidence does not support a finding 
that a leg disability, other than service-connected 
peripheral neuropathy, currently exists.

4.  Competent medical evidence does not support a finding 
that residuals of oral surgery currently exist.

5.  The veteran has been diagnosed with a personality 
disorder.

6.  The veteran has been diagnosed with substance-related 
disorders.

7.  The competent medical evidence of record does not support 
a finding that the veteran currently has PTSD.

8.  The competent medical evidence of record does not 
demonstrate the incurrence of an in-service psychiatric 
disorder, and further does not indicate that a psychosis was 
diagnosed in service or within one year after the veteran's 
separation from active service.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying the claim for 
service connection for hemorrhoids is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since the April 1994 rating 
decision is not new and material, and the claim of 
entitlement to service connection for hemorrhoids has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  A leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Residuals of oral surgery were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  Service connection for a personality disorder is denied 
as a matter of law.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005).

6.  Service connection for substance-related disorders is 
denied as a matter of law.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. § 3.1(n), 3.301 (2005).

7.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

8.  A psychiatric disorder, to include a psychosis, was not 
incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hemorrhoids, a leg disability, residuals of oral surgery, and 
a psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

The Board observes that the veteran was notified by the June 
1992 and December 1998 rating decisions, March 1993 SOC, and 
the December 1998, February 2004, and June 2005 SSOC's of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.

More significantly, letters were sent to the veteran in April 
2003 and June 2005 which were specifically intended to 
address the requirements of the VCAA.  The April 2003 letter 
told the veteran that for service-connection claims, the 
medical evidence must show that he currently has the claimed 
condition and that for new-and-material claims, the veteran 
"must submit evidence that has not been previously submitted 
('new') and evidence that is pertinent to the issue and not 
merely cumulative of the evidence already of record 
('material')"  April 21, 2003, letter, pages 2-3.  

In the June 2005 letter, the RO informed the veteran what the 
evidence must show to establish service connection.

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  

As for the evidence to be provided by the veteran, in the 
VCAA letters, the RO advised the veteran to identify any 
additional medical evidence.  The RO informed the veteran to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for non-VA health care providers.

In addition, the veteran was informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if VA decides that it is necessary to make a decision 
on his claim.  See the April 21, 2003, letter, page 2.  
[Examinations regarding the claimed disabilities were 
scheduled on three separate occasions for June 2003, July 
2004, and November 2004, but the veteran failed to report for 
any of the examinations.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, in the April 2003 VCAA letter, the RO informed 
the veteran that they would be responsible for attempting to 
obtain any additional relevant private medical treatment 
records that the veteran identifies.  In the June 2005 
letter, the RO told the veteran that VA was responsible for 
obtaining "relevant Federal records including service 
medical records, VA Medical Center records, and records from 
other Federal agencies, such as the Social Security 
Administration."  June 27, 2005, letter, page 5.  He was 
further advised that VA would make "reasonable efforts" to 
obtain "[r]elevant records not in the custody of a Federal 
department or agency, to include records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources."  Id.

 In the June 2005 VCAA letter, the RO informed the veteran 
that "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  Thus, the 
June 2005 VCAA letter complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to  request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claims because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the April 2003 VCAA letter 
requested a response by within 30 days from the date of that 
letter, but that the letter did not notify the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent].  In any event, one year has elapsed since the April 
2003 VCAA letter.

A June 2005 VCAA letter requested a response within 60 days, 
but the letter also expressly notified the veteran that he 
had one year from the date of that letter to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  While one year has not passed since the 
June 2005 VCAA letter, the recently enacted Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) [codified at 38 U.S.C. § 5103], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case,  the veteran's claim for service connection for 
residuals of oral surgery and his claim to reopen a claim of 
service connection for hemorrhoid were initially adjudicated 
by the RO in June 1992 and December 1998, respectively, prior 
to the enactment of the VCAA, compliance with the notice 
provisions of the VCAA was both a legal and practical 
impossibility.  VA's General Counsel has held that the 
failure to do so does not constitute error.  See VAOGCPREC 7-
2004.  The veteran's claims were readjudicated by the RO, 
following the issuance of a VCAA letter in April 2003, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  See the SSOC's issued in 
February 2004 and June 2005.  The Board accordingly finds 
that there is no prejudice to the veteran.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it].

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
reopening of the claim of service connection for hemorrhoids 
and the RO's denials of service connection of a leg 
disability, residuals of oral surgery, and a psychiatric 
disorder.  In other words, any lack of advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim to 
reopen service connection for hemorrhoids and the claim for 
service connection for a psychiatric disorder were denied 
based on element (3), relationship of a disability to the 
veteran's service, and the claims of entitlement to service 
connection for a leg disability and residuals of oral surgery 
were denied based on elements (2) and (3), current existence 
of a disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

Moreover, because the Board concludes below that new and 
material evidence has not been submitted to reopen the claim 
of service connection for hemorrhoids and that the 
preponderance of the evidence is against the claims for 
service connection for a leg disability, residuals of oral 
surgery, and a psychiatric disorder, any questions as to the 
assignment of a disability rating or an effective date are 
rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.  The evidence of record includes service medical 
records, VA medical records, private medical records, reports 
of VA examinations, and Social Security Administration 
records, which will be described below.  

The Board observes that the veteran failed to report for VA 
examinations scheduled for June 2003 and for July and 
November 2004 regarding his claimed disabilities.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the 
Board in the November 2000 remand, a VA examination was 
indeed necessary to grant service connection for residuals of 
oral surgery.  Cf. 38 C.F.R. § 3.159(c)(4) (2005).  
As was noted in the November 2000 remand, the Board was 
unable to ascertain whether the veteran had a confirmed 
diagnosis of myofascial pain syndrome and if such indeed 
existed whether it was related to the veteran's active 
service. 

As for the claim of service connection for a leg disorder, 
the most recent evidence was dated in 1998 and the only VA 
orthopedic examination was in 1992.  As discussed below, the 
overwhelming medical evidence of record does not indicate 
that the veteran has a current leg disability.  Additional 
examination was deemed to be necessary to establish a 
diagnosis of a current leg disability and, if found, nexus to 
service.  The Board agrees with the RO's reasoning for 
scheduling an examination; the inadequacy of much of the 
evidence will be further dealt with in the Board's analysis 
below.  The Board additionally observes that the Court's 
jurisprudence is replete with remands because the evidentiary 
record is inadequate.  See, e.g., Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

With regard to the claim of service connection for a 
psychiatric disorder, the most recent evidence was also dated 
in 1998.  The veteran had never had a VA psychiatric 
examination.  As discussed below, the medical nexus evidence 
is inadequate to establish whether the veteran's psychiatric 
disorder, apparently paranoid schizophrenia, is related to 
active service.  Additional examination was deemed to be 
necessary to establish nexus to service.  The Board agrees 
with the RO's reasoning for scheduling an examination.

The veteran has not been heard from directly since 1998.  The 
Board is of course aware that the veteran suffers from 
substance abuse problems as well as mental illness, and he 
appears to move from institutions to halfway houses to the 
street.  
It is not clear where he currently lives or indeed if he is 
still alive (although there is no indication in the record 
that he is deceased.)  

The Court has held that VA may rely on the "last known 
address" shown of record, see Thompson v. Brown, 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]".  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In this case, the RO has sent 
numerous letters to the appellant at various addressed, to no 
avail.  This appears not to be due to any lack of diligence 
on the part of the RO but rather the veteran's propensity for 
moving and leaving no forwarding address.  The veteran simply 
has not met his burden of keeping VA informed about his 
whereabouts.

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "good cause" [see 38 C.F.R. § 3.655 (2005)] 
for failing to report for a scheduled examination.  Neither 
the veteran nor his representative has provided an "adequate 
reason" or "good cause" for the veteran's failure to report 
to be examined when VA so requested.  The veteran was 
notified of the times and places to appear for VA 
examinations; he failed to appear and has since made no 
contact with the RO.  
In fact, the veteran has not had any contact with the RO 
since 1998.  Moreover, the veteran's representative stated in 
a February 2006 appellant's brief that "[i]n compliance with 
Stegall v. West, 11 Vet. App. 268 (1999), it appears that AOJ 
[agency of original jurisdiction] made a concerted effort to 
comport with the Board's Remand directives."

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As an aside, the Board notes that in the two VCAA letters, 
the RO asked the veteran to identify evidence of current 
disabilities.  The veteran did not respond at all to those 
letters.

The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for various VA examinations has not been 
shown.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2005).  Therefore, the claims will be 
decided based on the evidence of record.

As for the claim to reopen a claim of service connection for 
hemorrhoids, there is no duty to assist the veteran until 
such time as new and material evidence has been presented to 
reopen the claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  The veteran expressed a desire to 
have a personal hearing before a Veterans Law Judge.  
However, he failed to report for his scheduled hearing in 
July 2000.  He did not timely request a postponement or show 
why there was good cause for failure to report.  The Board 
will therefore proceed to review the issues on appeal.  See 
38 C.F.R. § 20.704(d) (2005).

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for hemorrhoids.

The veteran ultimately seeks entitlement service connection 
for hemorrhoids.  His initial claim was denied in an April 
1994 RO rating decision.  As explained below, as a 
preliminary matter the Board must determine whether new and 
material evidence has been received which serves to reopen 
the previously denied claim.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim on 
appeal was initiated prior to August 2001, specifically in 
April 1997, it will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001).  The 
applicable law will be explained in the paragraph immediately 
following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The veteran's service medical records reflect no complaints 
of rectal bleeding and no findings or diagnoses of 
hemorrhoids.  At a November 1986 physical examination shortly 
before his discharge from military service, the veteran 
denied any history of piles or rectal disease, and physical 
examination of the anus and rectum was normal.  

In October 1992, five years after service, the veteran 
complained of rectal bleeding and internal hemorrhoids were 
found on colonoscopy.

The April 1994 decision

The RO denied the veteran's claim based on the lack of 
evidence  of hemorrhoids in service.  The veteran did not 
appeal the April 1994 rating decision.  

Analysis

Finality/new and material evidence

As was noted in the law and regulation section above, in 
order for service connection to be granted, three elements 
must be met: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  The veteran's claim was denied in April 1994 
because of failure to satisfy element (2), and by inference 
element (3) also.

It appears that element (1) had been satisfied at the time of 
the April 1994 rating decision.  Hemorrhoids were was first 
diagnosed in 1992, and such evidence was part of the "old 
evidence" considered by the RO in 1994.

As discussed above, in order for the claim to be reopened 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In this connection, the RO denied the veteran's claim to 
reopen based on the fact that he does not have currently have 
hemorrhoids [element (1)].  This may in fact now be the case, 
since there has been no medical evidence as to the existence 
of hemorrhoids for a number of years.  However, this is not a 
valid basis for refusing to reopen the claim, because element 
(1) was conceded in 1994.  See Molloy v. Brown, 9 Vet. App. 
513 (1998) [where the last final disallowance of a claim is 
predicated on the lack of one or more of the three basic 
requirements for entitlement to service connection, 
subsequent attempts to reopen the claim cannot be denied due 
to a lack of a different element or requirement].

With respect to the second element, in-service disease or 
injury, the April 1994 rating decision denial was based upon 
the facts that the veteran's service medical records were 
devoid of any reference to hemorrhoids.  There has been added 
to the record no objective evidence which indicates that 
hemorrhoids existed during service.  

The only evidence added to the record on this point are those 
of the veteran.
In particular, September 1993 VA hospitalization records 
reflect that the veteran reported a history of hemorrhoids 
since 1984 (i.e., during service).  The veteran reported in a 
July 1994 statement that his rectal bleeding began during 
active service.  Such statements are reiterative of 
statements made by the veteran in connection with his 
original claim in 1992.  Such statements cannot be considered 
to be new evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

None of the remaining additionally submitted evidence 
addresses the matter of in-service disease or injury.  In 
short, all of the additionally received evidence as to 
Hickson element (2) emanates from the veteran himself.  That 
element, which was lacking at the time of the April 1994 RO 
decision, still has not been met.  For that reason the 
veteran's claim to reopen fails.  See Evans, supra.

With respect to element (3), medical nexus, such was lacking 
in 1994 and it remains lacking.  It is clear that in the 
absence of hemorrhoids in service there can be no medical 
nexus, and no medical nexus opinion has in fact been added to 
the record.
To the extent that the veteran himself is attempting to 
establish medical nexus, it is well established that lay 
persons such as the veteran are not competent to opine on 
medical matters such as the date of onset of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In short, after a careful review of the evidence which has 
been received since the April 1994 decision denying the 
veteran's claim of entitlement to service connection for 
hemorrhoids, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  That 
is, the additionally received evidence is not so significant 
that it must be considered in order to decide fairly the 
merits of the claim.  The claim is not reopened, and the 
benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

2.  Entitlement to service connection for a leg disability.

Analysis

Initial matter

The Board notes in passing that service connection is already 
in effect for bilateral foot peripheral neuropathy.  
Therefore, the Board's discussion will be limited to service 
connection for a leg disability other than bilateral foot 
peripheral neuropathy.  

Discussion

With respect to Hickson element (1), current disability, 
there is conflicting evidence regarding whether the veteran 
in fact has a current leg disability.

The evidence suggesting the existence of a leg disability is 
the following: a December 1990 VA referral to a podiatry 
section revealing that the veteran complained of foot 
swelling and calluses; a discharge summary from a VA 
hospitalization from March to April 1991 reflecting 
complaints of knee pain; an August 1994 VA treatment record 
showing an assessment of rule out bilateral degenerative 
joint disease of the knees; January 1997 VA treatment records 
revealing complaints of right hip pain and an assessment of 
status post right hip injury January 22, 1997, with negative 
X-rays; and a June 1998 VA treatment record reflecting an 
assessment of bilateral knee pain.

The evidence reflecting no diagnosis of a leg disability are 
the four volumes of post-service treatment records, to 
include negative VA X-rays in 1992 and 1997.  Moreover, as 
has been described in some detail in the Board's VCAA 
discussion, above, there has been added to the record 
absolutely no evidence of a current leg disability (or for 
that matter any other disability) since 1998.  The veteran 
cannot be located in order to schedule an examination.

For reasons discussed below, the Board places the greater 
weight on the four volumes of post-service treatment records 
than on the above-mentioned evidence reflecting or suggesting 
a diagnosis of a leg disability.  

Boiled down, the few isolated medical records referred to 
above (out of many hundreds of pages of VA treatment records) 
do not contain any diagnoses of a foot or leg disability.  
There is, in fact, no such diagnosis of record (aside from 
peripheral neuropathy, which as noted above has already been 
service connected).  

With regard to the veteran's various complaints of pain, such 
is not evidence of a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [symptoms such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].   

The Board observes in passing that a 1991 discharge summary 
reflects that the veteran's complaint of lower extremity pain 
was somatic, and was not substantiated by diagnostic studies.

With regard to the January 1997 VA treatment records 
pertaining to the pain in the right hip, as discussed above a 
complaint of right hip pain is not evidence of a current 
disability.  See Sanchez-Benitez, supra.  In any event, the 
Board also notes that the right hip complaints were 
attributed to a post-service motor vehicle accident in which 
the veteran in a suicide attempt jumped in front of a car.

To the extent that the veteran is himself asserting that he 
in fact does have a current leg disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu, 
supra.  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau, supra.; Gilpin, supra.  In the absence of competent 
medical diagnosis of a current leg disability, service 
connection may not be granted.  In short, Hickson element (1) 
has not been met.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

Service medical records reflect that in March 1984, the 
veteran had a left ankle sprain.  In January 1985 the veteran 
had a first-degree ankle sprain; it was not reported which 
ankle was involved.  In May 1986 there was a finding of 
chondromalacia in the right knee.  The second Hickson element 
is arguably satisfied.

As for Hickson element (3), no competent medical nexus 
opinion exists.  
It is clear that in the absence of a current diagnosis of a 
leg disability, a medical nexus opinion would be an 
impossibility.  

As was discussed in the law and regulations section above, 
another means of establishing nexus to service is continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b) (2005).  The 
veteran appears to be contending that he has had leg symptoms 
continually after service.  However, as discussed above there 
is no objective medical evidence of chronic orthopedic leg 
problems in service, nor has a orthopedic leg disability been 
diagnosed after service.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent]. 
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.  
Accordingly, Hickson element (3) has also not been met.

Conclusion

In summary, in the absence of required Hickson first and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a leg disability.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for residuals of oral 
surgery.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection has been set out above and will not be repeated.

The significance of a finding that a dental condition is due 
to in-service trauma is that a veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability. 38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility. 
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c).

Analysis

The veteran service connection for a jaw disability.  
Although his presentation is hardly a model of clarity, he 
appears to indicate that he has a jaw disability which was 
the unintended result of in-service dental treatment.  He has 
further reported that he underwent such dental treatment due 
to a sporting accident in service.

Discussion

With respect to Hickson element (1), current disability, 
there is conflicting evidence regarding whether the veteran 
in fact has a current jaw disability.

The evidence reflecting or suggesting a positive diagnosis of 
a jaw disability is the following: the report of the April 
1992 VA dental examination showing impressions of status post 
facial trauma and right myofascial pain dysfunction; a 
September 1993 VA treatment record reflecting assessments of 
possible left temporomandibular joint internal derangement, 
possible muscle spasm, and muscle splinting; and a December 
1994 VA treatment record revealing that the right jaw was 
tender at the temporomandibular joint.

The evidence reflecting no diagnosis of a jaw disability are 
the four volumes of post-service treatment records, and in 
particular no evidence of any jaw problems since 1994, a 
period of well over a decade.  As was discussed in the VCAA 
section above, the RO wished to schedule the veteran for a 
dental examination in order to determine whether he in fact 
had any jaw disability; he cannot be located.  

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  In this case, there is no evidence of any 
current jaw disability.  The Board hardly considers a few 
fleeting and isolated references to claimed jaw pain, the 
most recent being almost 12 years old, to constitute evidence 
of a current disability.  The veteran has been accorded ample 
opportunity to provide such evidence, and to be examiner, but 
through his own fault he has not communicated with VA in many 
years and his whereabouts are unknown.  
See Wood and Hyson, both supra; see also 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].    

In the absence of competent medical diagnosis of a current 
jaw disability, service connection may not be granted.  
Hickson element (1) has not been met, and the claim fails on 
that basis.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

The veteran's service medical records reveal that in March 
1984, he underwent a pulpectomy of tooth number 8, and 
removal of teeth numbers 19 and 30.  The term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service, including 
tooth extraction.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 
(1997).  The service medical records reflect no diagnosis of 
a jaw disease.  

During an April 1992 VA examination, the veteran reported 
that his number 19, 30, and 31 teeth were lost in an in-
service sporting accident.  This is clearly contradicted by 
the March 1984 in-service dental record, which indicated that 
two of the teeth were extracted.  The service medical records 
do not reflect that he had any  in-service injury to the 
mouth, teeth or jaw.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claimant.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) 
[in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].
 
Here, the Board finds the veteran's isolated and 
uncorroborated statement that he was injured in a sporting 
accident to be outweighed by the service medical records, 
which show no such incident.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

Although the April 1992 VA examiner made an assessment of 
status post facial trauma, this was based on a history given 
by the veteran.  That diagnosis does not establish the 
existence of an external in-service trauma.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In short, the service medical records show no jaw trauma or 
jaw disability.  The veteran's assertion to the contrary 
lacks credibility and probative value.  Hickson element (2) 
has not been met, and the veteran's claim fails on that basis 
also. 

The Board additionally observes in passing that in the 
absence of a current disability and an in-service incurrence 
or aggravation of a disease or injury, it follows that 
Hickson element (3), or medical nexus, is necessarily lacking 
also.  Such is the case here.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed jaw disability and his 
military service, his assertion is not probative of a nexus 
between the condition and military service.  See Espiritu, 
supra.; see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Accordingly, Hickson element (3) has also not been met.

Conclusion

In summary, in the absence of all the required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a jaw disability.  The benefit sought on 
appeal is accordingly denied.

4.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder, substance-
related disorders, PTSD, and paranoid schizophrenia.

The veteran seeks service connection for a psychiatric 
disability or disabilities, variously diagnosed.  The RO 
adjudicated claims of service connection for a personality 
disorder, polysubstance dependence, PTSD, and paranoid 
schizophrenia.  The Board believes the most expeditious way 
of addressing the claim to separately discuss the claimed 
disorders.

Analysis

Personality disorder

The medical evidence reveals diagnoses of antisocial 
personality traits, dependent personality traits, antisocial 
personality disorder, borderline personality disorder, and 
mixed personality disorder.  

(i)  Law and regulations

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  

(ii.)  Discussion

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for personality disorders and traits.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit 
sought on appeal is accordingly denied.
 
Substance-related disorders

The record is replete with reference to the veteran's 
substance abuse problems.
The medical evidence reveals diagnoses of alcohol dependence, 
drug abuse, cocaine dependence, and polysubstance abuse.  

(i.) Law and regulations

The law and regulations provide that compensation shall not 
be paid if the disability was the result of the person's own 
willful misconduct, to include the abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2004); see also VAOPGPREC 2-97 (Jan. 16, 
1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2005).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held that there can be service 
connection for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, service-connected 
disability.  
See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
However, the Federal Circuit further stated that compensation 
may be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.

(ii.)  Discussion

As has been discussed above, no disability compensation can 
be paid if a current disability is the result of a veteran's 
own willful misconduct, including the abuse of drugs.  See 38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(n), 3.301 
(2005); VAOPGPREC 2-97.

The veteran filed his claim of service connection for a 
psychiatric disorder, which the RO interpreted to include 
claims of service connection for substance-related disorders, 
in April 1997, long after October 31, 1990, the date the OBRA 
changes went into effect.  Accordingly, service connection 
may not be granted.  
See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) 
(2005); VAOPGCPREC 2-98.

Under the circumstances here presented, there is no legal 
basis upon which the veteran can establish entitlement to 
service connection for substance-related disorders.  See 
Sabonis, supra.  The benefit sought on appeal is accordingly 
denied.

PTSD

(i.)  Relevant law and regulations

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

(ii.)  Discussion

The veteran essentially contends that he had PTSD stemming 
from a non-combat stressor experienced during active duty.  

In the interest of clarity, the Board will discuss elements 
(1) and (3) of 38 C.F.R. § 3.304(f) [current disability and 
stressors] before moving its discussion to element (2), 
medical nexus.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence regarding whether the veteran in fact 
has PTSD.  

The only evidence reflecting a possible diagnosis of PTSD a 
discharge summary from a June 1994 to August 1994 VA 
hospitalization reflecting a diagnosis of PTSD (along with 
cocaine dependence, bipolar disorder and dependent 
personality traits).  Specifically, on the mental status 
examination on admission, it was noted that the veteran 
suffered from flashbacks and that he was interested in 
pursuing PTSD treatment.  Curiously, however, indeed, a 
treatment record from the August 1994 VA hospitalization 
reflects that the veteran was unable to report any PTSD 
symptoms.

The evidence that does not show a diagnosis of PTSD includes 
the four volumes of VA treatment records from 1991 to 1999 
which include diagnoses of psychiatric disorders other than 
PTSD, to include (primarily and most recently) paranoid 
schizophrenia as well as the aforementioned substance abuse 
and personality disorder.  None of these numerous and in many 
instances detailed medical records even hint at the presence 
of PTSD.  Moreover, as discussed above in connection with the 
other issues on appeal, there are no recent medical records; 
the veteran is either dead or in parts unknown; and efforts 
to locate him in order to schedule him for examination have 
been unsuccessful due to his failure to communicate with VA.

In any event, it is clear that in light of the entire record 
on appeal, see Madden, the diagnosis of PTSD made during the 
June to August 1994 VA hospitalization is an isolated 
diagnosis.  There is no other diagnosis of PTSD in the four 
volumes of psychiatric treatment records.  Moreover, the one 
PTSD diagnosis is not based on any discernable medical basis 
, such as diagnostic testing.  Indeed, it appears from the 
veteran's one reference to flashbacks, he did not report any 
PTSD symptomatology  during the hospitalization.   

The Board places far greater weight on the four volumes of 
psychiatric treatment records showing no diagnosis of PTSD, 
as well as the utterly negative recent medical history, than 
it does on the one diagnosis of PTSD (among a number of other 
psychiatric diagnoses) in the August 1994 discharge summary.  
See Forshey, supra.

To the extent that the veteran is himself asserting that he 
in fact does have PTSD, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
of a disability.  See Espiritu, supra.  

In the absence of competent medical diagnosis of PTSD, 
service connection may not be granted.  In short, element (1) 
of 38 C.F.R. § 3.304(f) has not been met.  The claim fails on 
that basis alone.  For the sake of completeness, the Board 
will address the remaining elements of 38 C.F.R. § 3.304(f).  

With respect to element (3), the veteran did not serve during 
a period of war and there is no evidence to show combat 
participation by the veteran.  Indeed, the veteran himself 
does not claim to have been in combat.  

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressor actually occurred in order to warrant service 
connection. See Moreau, supra.  In this regard, the veteran's 
own contentions and/or testimony are insufficient, standing 
alone, to verify his stressor.  See Cohen, supra.  
Accordingly, there must be corroboration that the asserted 
in-service stressor actually occurred.

As reported in a July 1994 statement, the veteran has alleged 
that his stressor was his participation in the escorting of a 
soldier who went absent without leave (AWOL), during which 
time that soldier threatened to kill the veteran.  He later 
presented evidence that he escorted two soldiers and that 
they threatened to kill him.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressor.  He has 
not indicated the date of this stressor, the persons 
involved, and the circumstances.  Such an extremely vague 
statement is not capable of corroboration.   

The Board observes that it is curious, to say the least, that 
the veteran would have been in a position to escort 
prisoners.  His service personnel records do not reflect any 
assignments in the military police.  Indeed, a review of the 
record indicates that he may have been the last person 
selected for such a task.  His service personnel records 
reveal that the veteran had numerous disciplinary problems, 
which led to a discharge under honorable conditions due to a 
pattern of misconduct. 

The veteran has been found to be delusional and has claimed, 
among other things, to have been in military intelligence.  
His service personnel records indicate that served as a 
vehicle driver and do not reflect such an assignment.  In 
short, the veteran's statement as to the purported stressor 
is utterly lacking in credibility and is incapable of 
corroboration.  Moreover, the veteran has not submitted any 
other evidence, such as statements from fellow veterans, 
which would serve to support his account.  

Although the veteran has submitted statements from his mother 
and his former spouse regarding this purported stressor, 
there is no evidence or assertion that they witnessed the 
veteran's stressor.  Rather, they are merely repeating what 
the veteran told them about his alleged stressor.  Their 
statements are not based on their personal knowledge, but 
instead on matters told them by the veteran.  Their 
statements are similarly incredible and lacking in any 
probative value.  

In short, none of the evidence of record serves to 
corroborate the stressor reported by the veteran.  None was 
mentioned by the veteran during service.  In particular, a 
November 1986 mental status evaluation notably did not refer 
to the alleged stressor.  In November 1986 physical, the 
veteran reported having depression and worry because of 
family problems and unit problems.  It stands to reason that 
if the veteran was concerned because of a death threat, he 
would have mentioned it.  He did not.

The discharge summary from the June to August 1994 VA 
hospitalization did not identify any alleged stressor that 
was the basis of the diagnosis.  A medical opinion diagnosing 
PTSD does not provide its own verification of the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-96.

In short, the veteran's claimed stressor has not been 
verified, and element (2) has thus not been satisfied.  The 
claim fails on that basis alone.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
complained in-service stressor and PTSD.  
There is in fact no competent medical nexus.  The August 1994 
discharge summary included a bare PTSD diagnosis, which no 
nexus opinion. 

The veteran himself appears to contend that he has PTSD which 
is related to his purported in-service stressor.  For reasons 
discussed several times previously in this decision, the 
veteran's lay opinion is entitled to no weight of probative 
value.

In short, the evidence associated with the file does not 
include a competent medical nexus opinion linking currently 
diagnosed PTSD to a confirmed stressor. The claim also fails 
on that basis.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  None of the three elements in 38 C.F.R. § 3.304(f) 
have been satisfied.  The benefit sought on appeal is 
accordingly denied.

Any other acquired psychiatric disorder, to include paranoid 
schizophrenia

(i.)  Relevant law and regulations

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
acquired psychiatric disability, variously diagnosed in the 
past and evidently most recently diagnosed as paranoid 
schizophrenia.  See a July 1997 statement of Dr. J.T., the 
veteran's treating psychiatrist.  

The Board of course realizes that because the veteran cannot 
be located there is of record no recent medical evidence such 
as to definitively establish that a current disability 
exists.  However, at the risk of violating Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions], the Board will assume that the 
veteran's paranoid schizophrenia, which from all reports was 
profound, has not somehow been miraculously cured in recent 
years.  Element (1) is therefore met.     

Moving to Hickson element (2), in-service incurrence of 
disease, the evidence of record does not show in-service 
incurrence or aggravation of a psychiatric disorder.  

The evidence in the veteran's favor on this element is his 
own statements and the statements of his mother and former 
spouse about in-service symptomatology; the finding of a 
depressed mood or affect on a November 1986 mental status 
evaluation; the veteran's reporting of depression and worry 
because of family and unit problems at the November 1986 
discharge examination; and the veteran's disciplinary 
problems in service.  The veteran's, his mother's, and his 
former spouse's reporting of episodes of psychotic and other 
psychiatric symptomatology is not competent medical evidence 
of an in-service incurrence of a psychiatric disorder.  It is 
well established that lay persons such as the veteran, his 
mother, and his former spouse are not competent to opine on 
medical matters such as the date of onset of a claimed 
disability.  See Espiritu, supra.  

In this regard, the veteran, who is delusional, at times has 
described his spouse as being a physician.  However, there is 
no objective evidence that the veteran's statement is true, 
and his spouse has not held herself out as a physician.  
Based on this record, the Board finds that the veteran's 
former spouse does not have any medical expertise.  

The evidence against the veteran's claim are his service 
medical records, which show no diagnosis of a psychiatric 
disorder.  In particular, the report of November 1986 mental 
status evaluation reflects that the veteran had the mental 
capacity to understand and participate in the proceeding 
regarding his discharge and that he was mentally responsible 
for his actions.  The report of the mental status evaluation 
also shows that the veteran's behavior was normal; that he 
was fully alert and fully oriented; that his thinking process 
was clear; that his thought content was normal; and that his 
memory was good.  The report of that mental status evaluation 
does not reveal a diagnosis of a psychiatric disability, to 
include a depressive disorder or a psychotic disorder.  The 
report of the veteran's November 1986 separation examination 
reflects that the psychiatric evaluation was normal.  

The Board places greater weight on the evidence showing no 
diagnosis of a psychiatric disorder in service than on the 
lay reporting of in-service symptomatology, an isolated 
finding of depressed mood or affect on the mental status 
evaluation, and the veteran's attitude and behavioral 
problems in service.  
In particular, the veteran was afforded the opportunity to 
report his symptomatology at the November 1986 mental status 
evaluation and physical examination, and the mental status 
evaluation was done in conjunction with his in-service 
disciplinary problems.  However, neither examiner diagnosed a 
psychiatric disorder, even though it was found that the 
veteran had a depressed mood or affect and even though the 
veteran reported his feelings of depression and worry.  

Although the veteran's delusions and auditory hallucinations 
purportedly pertains to people who allegedly served with the 
veteran, this does not establish that a psychotic disorder 
existed during his active service.  Moreover, the veteran's 
poor performance and disciplinary problems in service, in and 
of themselves, does not constitute evidence of a psychiatric 
disability.  The contemporaneous records, although clearly 
indicative of less than stellar performance in the service, 
specifically do not diagnose and psychiatric problems.

In addition, there is also no evidence of a psychosis within 
the one-year presumptive period after service, or for a 
number of years thereafter.  A psychotic disorder was not 
diagnosed until 1993, six years after service.   In that 
regard, the Board notes that the veteran was hospitalized in 
1991 for alcohol dependence and drug abuse.  At that time, 
there was no evidence of a thought disorder, and a psychotic 
disorder was not diagnosed during that hospitalization.  

In short, there is no objective evidence of a psychiatric 
disability in service or of a psychosis during the one year 
presumptive period after service.  Element (2) has not been 
met, and the veteran's claim fails on that basis.

Turning for the sake of completeness to element (3), medical 
nexus, the Board observes that there are medical opinions in 
the veteran's favor.  However, these opinions are based on 
the veteran's own statements to examiners and are thus 
lacking in probative value.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) [the Board is not required to accept 
doctors' opinions that are based upon the claimant's 
recitation of medical history]; and Elkins v. Brown, 5 Vet. 
App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].

The Board wishes to make it clear, if it has not done so 
already, that the veteran's statements are highly suspect, to 
say the least, and his presentation to health care provides 
appears to include a certain amount of self interest.  VA 
treatment records show that in June 1994 the veteran was 
described as appearing sicker than he really was; that in 
December 1994 he was described as being a poor historian; and 
that in October 1995 it was noted that he had multiple 
manipulative behaviors. 
The medical history reported by the veteran and relied upon 
by VA medical providers, which was suggestive of psychotic 
symptomatology continually since active service, is in fact 
inaccurate and contradicted by the objective medical record.  

In particular, reports of various VA hospitalizations reflect 
opinions that the veteran's psychotic disorder began in 
service.  In a July 1997 statement, Dr. J.T., the veteran's 
treating psychiatrist, diagnosed chronic paranoid 
schizophrenia opined that the veteran's "experiences in the 
military have led to his current diagnosis."  An August 1997 
statement of a private chiropractor, S.J., in essence 
indicated that the veteran had a mental disorder that was 
related to his active service.  Such opinions, however, are 
based exclusively on the veteran's reporting of psychotic 
symptomatology in service.  The objective medical evidence, 
discussed above, reveals that the veteran did not have 
psychotic symptomatology in service or for a number of years 
thereafter.   See Swann, Reonal, etc. 

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
various medical statements linking the veteran's psychosis to 
his military service is based on a review of the entire 
record.  In particular, there is the negative service medical 
records and the lack of any reference to military service 
being the cause of his problems during a lengthy period after 
service.  The veteran's position evidently was revised in 
connection with his claim for monetary benefits from the 
government, and he then began to ascribed his problems and 
symptoms to service.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

To the extent that the veteran, his mother, and his former 
spouse are claiming that he had a psychotic disorder in 
service, the Board again notes that they are not competent to 
opine on medical matters such as the date of onset of a 
claimed disability.  See Espiritu, supra.

Implicit in the veteran's presentation is the contention that 
his psychiatric symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there was no psychiatric 
disability diagnosed in service, and the objective evidence 
of record establishes the onset of psychotic symptoms at the 
earliest in late 1993, almost seven years after service.  
Supporting medical evidence is required.  See Voerth, 13 Vet. 
App. at 120-21 [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current psychiatric disability 
to service.  Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD, including specifically paranoid schizophrenia.  

Conclusion

In summary, foe reasons and bases expressed above, the Board 
concludes that service connection may not be granted for any 
claimed psychiatric disorder, to include, personality 
disorder, substance abuse, PTSD and any other acquire 
psychiatric disability.  The benefits sought on appeal are 
accordingly denied.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
hemorrhoids is not reopened.  The benefit sought on appeal 
remains denied.

Service connection for a leg disability is denied.

Service connection for residuals of oral surgery is denied.

Service connection for a psychiatric disorder, to include a 
personality disorder, substance-related disorders, PTSD, and 
paranoid schizophrenia, is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


